ORDER PER CURIAM This personal injury case arises out of an April 26, 2009 incident at the Ozzie Smith Sports Complex in O’Fallon, Missouri, in which Gina Wentz was struck in the head by an errant baseball while she observed a trophy presentation at the Complex. Wentz and her husband sued O’Fallon Community Athletic Club and the City of O’Fallon for negligence and a jury trial was held in the Circuit Court of St. Charles County. The jury returned a verdict in favor of Respondents, assessing 100% fault to Wentz. The trial court denied the Wentzes’ motion for judgment notwithstanding the verdict and entered judgment on the jury’s general defense verdict. In their first point on appeal, the Wentzes assert that the trial court erred by submitting the comparative fault instruction based on failure to keep a careful lookout offered by Respondents..because, according to the Wentzes, there was no substantial evidence to support this instruction. In their second point, the Wentzes contend that the trial court erred by denying their motion for judgment notwithstanding the verdict. The judgment of the trial court is supported by substantial evidence, is not against the weight of the evidence, and no error of law appears. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).